Case: 16-41496      Document: 00514208065         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-41496
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS ARTURO CATANOS-MATOS, also known as Carlos Arturo
Catano-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:16-CR-46-1


Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Carlos Arturo
Catanos-Matos has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Catanos-Matos has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-41496       Document: 00514208065         Page: 2     Date Filed: 10/24/2017


                                       No. 16-41496

reflected therein.      We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. 1 Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       1 In his pro se notice of appeal, Catanos-Matos complained that the probation officer
had wrongly assigned him a criminal history category of IV rather than III. In preparing the
presentence report, the probation officer correctly determined that Catanos-Matos had eight
criminal history points, which resulted in a criminal history category of IV; however, when
setting forth the sentencing options, the probation officer wrongly stated that Catanos-Matos
had a criminal history category of III. At sentencing, the parties, the probation officer, and
the court noted the error and the correct category of IV, but the district court ultimately
sentenced Catanos-Matos below the applicable guidelines range to a sentence that would
have been within the range if the criminal history category had been III. No nonfrivolous
error arises from the determination of the criminal history category.


                                              2